Title: To Benjamin Franklin from Robert Morris, 7 January 1782
From: Morris, Robert
To: Franklin, Benjamin


Dear Sir,
Office of Finance 7th. January 1782
This Letter is to go by the French Frigate Hermione. Mr. le Comte de la Touche Captain of that Frigate is now here and will go in a Day or two to the Head of Elk where his Ship lies and sail thence for France stopping in his Way down the Chesapeak to receive the Dispatches of the Comte de Rochambeau.
This fair Opportunity induces me to send Duplicates of my several Letters of the twenty seventh November third December and fourth December last as well as to add in this to what is contained in them. I have not since they were written received a single Line from you nor indeed have we heard any thing here from the Court so that we remain in Uncertainty as to our pecuniary Dependence. And this is the more distressing as the Time rapidly approaches when I must draw Bills either with or without advise from you and therefore I must pray you to prepare for them if I should be compelled to do it with this Assurance nevertheless that as my Drafts will be delayed to the last Moment so they will be as moderate as I can contrive to make them.
I enclose to you Copies of my Letters of the third Instant to the different States on the Impost Law which as you will perceive has not been agreed to by Massachusetts Rhode Island and Maryland. The States of South Carolina and Georgia were not called upon but I have transmitted the requisition to them now that they are in a Situation to pass Laws by the meeting of their Legislatures which has by this Time taken Place.
I also enclose you a Plan for adjusting the public Accounts which I have laid before Congress in Consequence of their Order upon that Subject. It has not yet been adopted because there are now present so few members that it is with Difficulty they can get thro their Business, the Confederation requiring seven States to agree on most Questions. Whether this Plan will be adopted I really do not know but I incline to think that in Substance it will. I send it for your Information and you will observe that it proceeds upon Principles already laid before Congress altho from Circumstances I have found it useful in some Degree to vary the Form. Among those Circumstances you will Count as one the superior Cheapness both as to Time and Money which attends the Transaction of Business by one Man in Preference of three. As also the greater Simplicity in bringing all the Expence until the first of this Month into one general Account. Let me observe to you Sir that the very many different ways of doing Business which have been adopted subject us to great Difficulties and the Republic must of Necessity be put to considerable and unnecessary Expence to do Justice and to satisfy Demands which if not well founded are at least too specious to neglect the Clamors which arise from leaving them unsettled. But I will not enter into a Detail of Circumstances which as inseperable Attendants of a great Revolution you must be well apprized of.
In Consequence of the Power vested in me by the Act of Congress of the second of November and in Order to facilitate the Payment of Taxes in the States of North and South Carolina and Georgia which States by the Operations of the War have been greatly deprived of the Means, I devised a Plan which will need no other Explanation than what is contained in the enclosed Copies of my Letters on the Subject to the Governors of those States and to General Greene commanding the Army in that Quarter. Whether this Plan will take Effect I know not, nor whether if it does take Effect it will produce the beneficial Consequences I wish for; but I am not without Hopes and Time alone can discover whether they are well founded. This at least is certain that those States cannot pay in Coin as they have not Coin to pay. I send it [so] you may see we neglect no Opportunity of calling forth the Resources of this Country: and that when we ask Help it is not because we are unwilling to help ourselves.

After my Dispatches by the Alliance had been sent away & when it was too late to write to you by her the Minister of France informed me that in Consequence of my Letter to him he had written to his Court praying that the Cargo of the Ship Marquis de la fayette might not be replaced. Your Excellency will perceive by my Letters to you that I had taken my Arrangements in Subordination to those which I presumed to have been taken by the Court and therefore having expected from the Chevalier de la Luzernes Letters that the Fayette’s Cargo would be replaced I have built upon that and shall expect that it will be done. I must pray you therefore to explain the Matter to his Majesty’s Ministers in this clear Way.
That I would rather the Money had been deposited with Mr. Grand subject to my Order than invested by the Court in the Purchase of Arms Cloathing and Ammunition for the United States because I could then have taken Measures for the Disposition of that Money more advantageous to their Interest but as I found the Court were already engaged in replacing it I have formed all my other Plans upon the Supposition that it will be done and of Consequence shall expect it. It is for that Reason that I do not send you a List of the precise Articles we shall want and which would necessarily exclude many of those which were intended by the Fayette because I do not think it proper by any Means to countervail the Operations of the Court and thro them into Embarrassments as to past Transactions. In future our Requests will be simplified and the Instructions which may be given so clear as to prevent Misunderstanding.
And now Sir let me congratulate you on the Establishment of the Bank of the United States or according to the Stile of it the national Bank of America which opens and does Business this Day. I expect to derive great Advantage from it, and that the Commerce of this Country will lie under great Obligations to an Institution long wanted among us. Several of the shares are yet in the Hands of the Public so that if you chuse to become interested or any of your Friends it can be done without Difficulty.
I pray to hear from you as often and as particularly as your Convenience will admit and intreat you to believe that I am with the greatest Veneration and Respect Dear Sir your Excellency’s most obedient Servant
R M
His Excelly. Benja. Franklin
